ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-238, concluding that CORNELIUS W. DANIEL, III, of POINT PLEASANT, who was admitted to the bar of this State in 1969, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to explain matter to extent reasonably necessary to permit client to make informed decision), and RPC 8.4(c) (misrepresentation);
*157And respondent having been ordered to show cause before this Court why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that CORNELIUS W. DANIEL, III, is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.